Name: Commission Regulation (EEC) No 436/90 of 19 February 1990 amending the list annexed to Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the Community
 Type: Regulation
 Subject Matter: Europe;  technology and technical regulations;  fisheries
 Date Published: nan

 Avis juridique important|31990R0436Commission Regulation (EEC) No 436/90 of 19 February 1990 amending the list annexed to Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the Community Official Journal L 046 , 22/02/1990 P. 0007 - 0008*****COMMISSION REGULATION (EEC) No 436/90 of 19 February 1990 amending the list annexed to Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources (1), as last amended by Regulation (EEC) No 4056/89 (2), Having regard to Commission Regulation (EEC) No 55/87 of 30 December 1986 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the Community (3), as last amended by Regulation (EEC) No 435/90 (4), and in particular Article 3 thereof; Whereas the German authorities have requested withdrawal from the list annexed to Regulation (EEC) No 55/87 of two vessels that no longer meet the requirements laid down in Article 1 (2) of that Regulation; whereas the national authorities have provided all the information in support of the request required pursuant to Article 3 of Regulation (EEC) No 55/87; whereas scrutiny of this information shows that the requirements of the Regulation are met; whereas the vessels in question should be withdrawn from the list, HAS ADOPTED THIS REGULATION: Article 1 The vessels listed in the Annex to this Regulation are deleted from the Annex to Regulation (EEC) No 55/87. Article 2 This Regulation shall enter into force on the 10th day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 February 1990. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 288, 11. 10. 1986, p. 1. (2) OJ No L 389, 30. 12. 1989, p. 75. (3) OJ No L 8, 10. 1. 1987, p. 1. (4) See page 5 of this Official Journal. ANNEX 1.2.3.4.5 // // // // // // External identification Letters and numbers // Name of vessel // Radio call sign // Port of registry // Engine power (kW) // // // // // // GERMANY: // // // // // - BRA 6 // Playboy // // Brake // 180 // - NB 1 // Weser // DDLU // Brake // 221 // // // // //